TECHTEAM GLOBAL, INC.
2006 INCENTIVE STOCK AND AWARDS PLAN


As Amended and Restated Effective April 23, 2010


1.            PURPOSE AND EFFECTIVE DATE.
 
(a)           Purpose.  The TechTeam Global, Inc. 2006 Incentive Stock and
Awards Plan, as the same may be amended from time to time (the “Plan”), is
intended to (i)  attract and retain outstanding individuals to serve as
officers, employees, non-employee members of the Company’s Board, consultants
and advisors; and (ii) to increase shareholder value.  The Plan will provide
participants’ incentives to increase shareholder value by offering the
opportunity to acquire shares of the Company’s common stock or receive other
incentive compensation on the potentially favorable terms that this Plan
provides.
 
(b)           Effective Date.  The Plan was effective on June 23, 2006 (the
“Effective Date”).  Upon the Effective Date, the Company’s 2004 Incentive Stock
and Awards Plan (the “Prior Plan”) terminated.
 
2.            DEFINITIONS.
 
Capitalized terms used in this Plan have the following meanings:
 
(a)           “Administrator” means the Board with respect to Eligible Directors
and the Committee with respect to all other eligible individuals.
 
(b)           “Affiliate” means any corporation, partnership, joint venture, or
other entity during any period in which the Company owns, directly or
indirectly, at least fifty percent (50%) of the equity, voting or profits
interest, and any other business venture that the Committee designates in which
the Company has a significant interest, as the Committee determines in its
discretion.
 
(c)           “Award” means a grant of Options, Performance Shares, Restricted
Stock or Restricted Stock Units under this Plan.
 
(d)           “Board” means the Board of Directors of the Company.
 
(e)           “Change of Control” means the occurrence of any one of the
following events:
 
(i)           The sale of all then outstanding shares of common stock of the
Company or fifty-one percent (51%) of the then outstanding voting securities of
the Company entitled to vote generally in the election of the directors to any
person (as defined in Section 3(a)(9) of the Exchange Act, as modified and used
in Sections 13(d) and 14(d) thereof) other than to (A) the Company or its
subsidiaries, (B) a trustee or other fiduciary holding securities under any
employee benefit plan of the Company or its subsidiaries, or (C) an underwriter
temporarily holding securities pursuant to an offering of such securities; or
 
(ii)           The consummation of the sale or other disposition of all or
substantially all of the assets or operations of the Company.
 
Notwithstanding the foregoing, no “Change of Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions.
 
 
 

--------------------------------------------------------------------------------

 
 
If an Award is considered deferred compensation subject to the provisions of
Code Section 409A, and if a payment under such Award will be made upon a “Change
of Control,” then the foregoing definition shall be deemed amended to the extent
necessary to comply with Code Section 409A, and the Administrator may include
such amended definition in the Award agreement issued with respect to such
Award.
 
(f)           “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to a specific provision of the Code includes any successor provision
and the regulations promulgated under such provision.
 
(g)           “Committee” means the Compensation Committee of the Board (or such
successor committee with the same or similar authority).
 
(h)           “Common Stock” means the common stock of the Company.
 
(i)           “Company” means TechTeam Global, Inc., a Delaware corporation, or
any successor thereto.
 
(j)           “Date of Grant” means, with respect to an Option, the date on
which the Administrator takes action to approve such Option, or any future date
specified by the Administrator.
 
(k)           “Eligible Director” means a non-employee director elected or
appointed to the Board.
 
(l)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended. Any reference to a specific provision of the Exchange Act includes any
successor provision and the regulations and rules promulgated under such
provision.
 
(m)         “Exercise Price” means, with respect to an Option, the price per
share at which a Participant may exercise his Option to acquire all or a portion
of the shares of Common Stock that are the subject of such Option.  In no event
shall the Exercise Price of any Common Stock subject to an Option be less than
the Fair Market Value of the Company’s Common Stock determined as of the Date of
Grant.
 
(n)         “Fair Market Value” means, per Share on a particular date, the last
sales price on such date on the national securities exchange on which the Common
Stock is then traded, as reported in The Wall Street Journal, or if no sales of
Common Stock occur on the date in question, on the last preceding date on which
there was a sale on such exchange. If the Shares are not listed on a national
securities exchange, but are traded in an over-the-counter market, the last
sales price (or, if there is no last sales price reported, the average of the
closing bid and asked prices) for the Shares on the particular date, or if no
sales of Common Stock occur on the date in question, on the last preceding date
on which there was a sale of Shares on that market, will be used. If the Shares
are neither listed on a national securities exchange nor traded in an
over-the-counter market, the price determined by the Administrator, in its
discretion, will be used.
 
(o)         “Option” means the right to purchase Shares at a stated price.
“Options” may either be “incentive stock options” which meet the requirements of
Code Section 422, or “nonqualified stock options” which do not meet the
requirements of Code Section 422.
 
 
2

--------------------------------------------------------------------------------

 
 
(p)         “Participant” means an officer or other employee of the Company or
its Affiliates, or an Eligible Director of the Company, or a consultant or
advisor who provides services to the Company or its Affiliates, who the
Administrator designates to receive an Award under this Plan; provided that
Eligible Directors shall automatically be considered Participants for purposes
of Section 8.
 
(q)         “Performance Goals” means any goals the Administrator establishes
that relate to one or more of the following with respect to the Company or any
one or more Subsidiaries, Affiliates or other business units: revenue; cash
flow; net cash provided by operating activities; net cash provided by operating
activities less net cash used in investing activities; cost of goods sold; ratio
of debt to debt plus equity; profit before tax; gross profit; net profit; net
sales; earnings before interest and taxes; earnings before interest, taxes,
depreciation and amortization; Fair Market Value of Shares; basic earnings per
share; diluted earnings per share; return on shareholder equity; average
accounts receivable (calculated by taking the average of accounts receivable at
the end of each month); return on average total capital employed; return on net
assets employed before interest and taxes; economic value added; return on
year-end equity; and/or in the case of Awards that the Administrator determines
will not be considered “performance based compensation” under Code Section
162(m) or for purposes of exercising negative discretion in connection with an
Award that is considered “performance based compensation” under Code Section
162(m), such other goals as the Administrator may establish in its discretion
including subjective, individual criteria.  As to each Performance Goal, the
relevant measurement of performance shall be computed in accordance with
generally accepted accounting principles, if applicable, but, unless otherwise
determined by the Committee and to the extent consistent with Code Section
162(m), will exclude the effects of:  (i) charges for reorganizing and
restructuring; (ii) discontinued operations; (iii) asset write-downs; (iv) gains
or losses on the disposition of a business; (v) changes in tax or accounting
principles, regulations or laws; (vi) mergers, acquisitions or dispositions; and
(vii) extraordinary, unusual and/or non-recurring items of gain or loss, that in
each case the Company identifies in its audited financial statements, including
footnotes, or the Management’s Discussion and Analysis section of the Company’s
annual report.  Also, the Administrator may, to the extent consistent with Code
Section 162(m), appropriately adjust any evaluation of performance under a
Performance Goal to exclude any of the following events that occurs during a
performance period:  (i) litigation, claims, judgments or settlements; (ii) the
effects of changes in laws or regulations affecting reported results; and (iii)
accruals of any amounts for payment under this Plan or any other compensation
arrangements maintained by the Company or an Affiliate.
 
(r)          “Performance Shares” means the right to receive Shares to the
extent one or more Performance Goals are achieved during the period of time
specified by the Administrator consisting of one or more full fiscal years of
the Company, a Subsidiary or Affiliate, or upon the occurrence of one or more
other conditions as is determined by the Administrator.
 
(s)         “Plan” means this TechTeam Global, Inc. 2006 Incentive Stock and
Awards Plan, as amended from time to time.
 
(t)          “Restricted Stock” means Shares that are subject to a risk of
forfeiture and/or restrictions on transfer, which may lapse at such time(s) or
upon the occurrence of certain conditions as is determined by the Administrator.
 
(u)         “Restricted Stock Unit” means the right to receive one Share or cash
in an amount equal to the Fair Market Value of one Share at such time(s) or upon
the occurrence of certain conditions as is determined by the Administrator.
 
(v)         “Section 16 Participants” means officers or consultants of the
Company who are subject to the provisions of Section 16 of the Exchange Act.
 
 
3

--------------------------------------------------------------------------------

 
 
(w)        “Share” means a share of Common Stock.
 
(x)          “Subsidiary” means any corporation in an unbroken chain of
corporations beginning with the Company if each of the corporations (other than
the last corporation in the chain) owns stock possessing more than fifty percent
(50%) of the total combined voting power of all classes of stock in one of the
other corporations in the chain.
 
3.           ADMINISTRATION.
 
(a)          Administrator Administration.  The Administrator has full authority
to administer this Plan, including the authority to (i) interpret the provisions
of this Plan or any agreement covering an Award, (ii) prescribe, amend and
rescind rules and regulations relating to this Plan, (iii) correct any defect,
supply any omission, or reconcile any inconsistency in the Plan, any Award or
agreement covering an Award in the manner and to the extent it deems desirable
to carry this Plan or an Award into effect, and (iv) make all other
determinations necessary or advisable for the administration of this Plan.   All
Administrator determinations are final and binding.
 
(b)          Delegation to Other Committees or Officers.  To the extent
applicable law permits, the Board may delegate to another committee of the Board
or to one or more officers of the Company, or the Committee may delegate to a
sub-committee, any or all of the authority and responsibility of their
respective authority hereunder. However, no such delegation is permitted with
respect to Awards made to or an Award held by individuals who are Section 16
Participants at the time any such delegated authority or responsibility is
exercised, unless the delegation is to a committee or sub-committee consisting
entirely of non-employee directors who qualify as such under Rule 16b-3(b) of
the Exchange Act.  If the Board or Committee has made such a delegation, then
all references to the Administrator in this Plan include such other committee,
sub-committee or one or more officers to the extent of such delegation.
 
(c)          No Liability.  No member of the Board or the Committee, and no
officer to whom a delegation under subsection (b) has been made, will be liable
for any act done, or determination made, by the individual in good faith with
respect to the Plan or any Award. The Company will indemnify and hold harmless
such individuals to the maximum extent that the law and the Company’s bylaws
permit.
 
4.           ELIGIBILITY.  The Administrator may designate from time to time the
Participants to receive Awards under this Plan. The Administrator’s designation
of a Participant in any year will not require the Administrator to designate
such person to receive an Award in any other year.
 
5.           DISCRETIONARY GRANTS OF AWARDS.  Subject to the terms of this Plan,
the Administrator has full power and authority to: (a) determine the type or
types of Awards to be granted to each Participant; (b) determine the number of
Shares with respect to which an Award is made; and (c) determine any terms and
conditions of any Award granted to a Participant.  Awards under this Plan may be
granted either alone or in addition to, in tandem with, or in substitution for
any other Award (or any other award granted under another plan of the Company or
any Affiliate).
 
6.           SHARES RESERVED UNDER THIS PLAN.
 
(a)           Plan Reserve.  An aggregate of 2,300,000 Shares are reserved for
issuance under this Plan.  Not more than 1,000,000 of the reserved Shares may be
issued pursuant to incentive stock options (within the meaning of Code Section
422) and not more than 1,000,000 of the reserved Shares may be issued pursuant
to Restricted Stock, Restricted Stock Units and Performance Shares. The number
of Shares reserved for issuance under this Plan shall be reduced only by the
number of Shares delivered in payment or settlement of Awards.  The limitations
of this subsection are subject to adjustments as provided in Section 13.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)         Replenishment of Shares Under this Plan.  If an Award lapses,
expires, terminates or is cancelled without the issuance of Shares under the
Award, then the Shares subject to or reserved for in respect of such Award, or
the Shares to which such Award relates, may again be used for new Awards under
this Plan as determined under subsection (a), including issuance pursuant to
incentive stock options. If Shares are issued under any Award and the Company
subsequently reacquires them pursuant to rights reserved upon the issuance of
the Shares, then such Shares may be used for new Awards under this Plan as
determined under subsection (a), but such shares may not be issued pursuant to
incentive stock options.
 
(c)          Participant Limitations.  Subject to adjustment as provided in
Section 13, no Participant may be granted Awards under this Plan that could
result in such Participant receiving in any single fiscal year of the Company:
 
(i)           Options for more than 150,000 Shares;
 
(ii)           Awards of Restricted Stock and Restricted Stock Units with
respect to more than 50,000 Shares; and
 
(iii)           Awards of Performance Shares relating to more than 50,000
Shares.
 
In all cases, determinations under this Section 6(c) should be made in a manner
that is consistent with the exemption for performance based compensation that
Code Section 162(m) provides.
 
7.           OPTIONS.
 
(a)           Eligibility.  The Administrator may grant Options to any
Participant it selects. The Administrator must specify whether the Option is an
incentive stock option or a nonqualified stock option, but only employees of the
Company or a Subsidiary may receive grants of incentive stock options.
 
(b)           Terms and Conditions.  The Administrator will establish the
Exercise Price for an Option.  An Option will be exercisable at such times and
subject to such conditions as the Administrator specifies, except that the
Option must terminate no later than 10 years after the Date of Grant. In all
other respects, the terms of any incentive stock option should comply with the
provisions of Code Section 422 except to the extent the Committee determines
otherwise.
 
8.           DIRECTOR STOCK COMPENSATION.  Each Eligible Director shall receive
all or a portion of his director fees in Shares, as the Board shall determine
from time to time.  In addition, an Eligible Director may elect to receive up to
100% of his director fees that would otherwise be paid in cash in the form of
Shares pursuant to the procedures and designated window periods established by
the Company or the Board.  If any director fees are deferred in accordance with
a deferred compensation plan established by the Company and are payable in
shares of Common Stock, such shares shall be issued under this Plan.
 
9.           PERFORMANCE AND STOCK AWARDS.
 
(a)           Eligibility.  The Administrator may grant awards of Restricted
Stock, Restricted Stock Units or Performance Shares to Participants the
Administrator selects.
 
 
5

--------------------------------------------------------------------------------

 


 
(b)           Terms and Conditions.  Each award of Restricted Stock, Restricted
Stock Units or Performance Shares may be subject to such terms and conditions as
the Administrator determines appropriate, including, without limitation, a
condition that one or more Performance Goals be achieved for the Participant to
realize all or a portion of the benefit provided under the Award.  However, an
award of Restricted Stock or Restricted Stock Units must have a restriction
period of at least one year.  Notwithstanding the foregoing, the Administrator
may provide that the restrictions imposed on Restricted Stock or Restricted
Stock Units are accelerated, or the Performance Goals subject to an award are
deemed achieved, upon the Participant’s termination of employment or service as
a result of death, disability, or retirement.
 
10.           TRANSFERABILITY.  Each Award granted under this Plan is not
transferable other than by will or the laws of descent and distribution, except
that a Participant may, to the extent the Administrator allows and in a manner
the Administrator specifies: (a) designate in writing a beneficiary to exercise
or receive the benefit of the Award after the Participant’s death; or (b)
transfer any award.
 
11.           TERMINATION AND AMENDMENT OF PLAN; AMENDMENT, MODIFICATION OR
CANCELLATION OF AWARDS.
 
(a)           Term.  Subject to the right of the Board to terminate the Plan
pursuant to Section 12(b), the Plan shall remain in effect until all Shares
subject to it shall have been issued, purchased or acquired according to the
Plan’s provisions; provided that no incentive stock option may be granted under
the Plan after the tenth (10th) anniversary of the Plan’s Effective Date.
 
(b)           Termination and Amendment.  The Board or Committee may amend,
alter, suspend, discontinue or terminate this Plan at any time, subject to the
following limitations:
 
(i)           the Board must approve any amendment of this Plan to the extent
the Company determines such approval is required by: (A) action of the
Board,  (B) applicable corporate law, or (C) any other applicable law or the
listing requirements of any principal securities exchange or market on which the
Shares are then traded;
 
(ii)           Shareholders must approve any amendment of this Plan if the
Company determines that such approval is required by law or stock exchange
rules, including but not limited to: (A) the rules and/or regulations
promulgated under Section 16 of the Exchange Act, (B) the Code or any rules
promulgated thereunder, or (C) the listing requirements of any principal
securities exchange or market on which the Shares are then traded; and
 
(iii)           Shareholders must approve any of the following Plan amendments:
(A) an amendment to materially increase the number of Shares specified in
Section 6(a) or 6(c) (except as permitted by Section 13); (B) an amendment to
shorten the restriction periods specified in Section 9(b); or (C) an amendment
to impair the protections of Section 11(e).
 
(c)           Amendment, Modification or Cancellation of Awards.  Except as
provided in subsection (e) and subject to the requirements of this Plan, the
Administrator may modify, amend or cancel any Award or waive any restrictions or
conditions applicable to any Award or the exercise of the Award, and the
Administrator may modify or amend the terms and conditions applicable to any
Awards (including the Plan provisions affecting an Award); provided that any
modification, amendment or cancellation that adversely affects the rights of a
Participant under an Award must be consented to by the Participant (or any other
persons as may then have an interest in the Award).  Notwithstanding the
foregoing, the Administrator need not obtain Participant (or other interested
party) consent for the adjustment or cancellation of an Award pursuant to the
provisions of Section 13, or the modification of an Award to the extent deemed
necessary to comply with any applicable law, the listing requirements of any
principal securities exchange or market on which the Shares are then traded, or
to preserve favorable accounting or tax treatment of any Award for the Company.
 
 
6

--------------------------------------------------------------------------------

 
 
(d)           Survival of Administrator Authority and Awards.  Notwithstanding
the foregoing, the authority of the Administrator to administer this Plan and
modify or amend an Award, and the authority of the Board or Committee to amend
the Plan, may extend beyond the date of this Plan’s termination, but no Awards
may be granted after the Plan’s termination. In addition, termination of this
Plan will not affect the rights of Participants with respect to Awards
previously granted to them, and all unexpired Awards will continue in force and
effect after termination of this Plan except as they may lapse or be terminated
by their own terms and conditions.
 
(e)           Repricing Prohibited.  Notwithstanding anything in this Plan to
the contrary, and except for the adjustments provided in Section 13, neither the
Administrator nor any other person may decrease the exercise price for any
outstanding Option granted under this Plan after the Date of Grant nor allow a
Participant to surrender an outstanding Option granted under this Plan to the
Company as consideration for the grant of a new Option with a lower exercise
price.
 
(f)           Foreign Participation.  To assure the viability of Awards granted
to Participants employed in foreign countries, the Administrator may provide for
such special terms as it may consider necessary or appropriate to accommodate
differences in local law, tax policy or custom. Moreover, the Administrator may
approve such supplements to, or amendments, restatements or alternative versions
of this Plan as it determines is necessary or appropriate for such purposes. Any
such amendment, restatement or alternative versions that the Administrator
approves for purposes of using this Plan in a foreign country will not affect
the terms of this Plan for any other country.
 
12.           TAXES.
 
(a)           Withholding Obligations.  The Company is entitled to withhold from
any amount payable or Shares deliverable hereunder or from any other
compensation payable by the Company or an Affiliate to the Participant, the
amount of any tax arising upon the payment of cash or issuance or vesting of
Shares under this Plan after giving the person entitled to receive such amount
or Shares notice as far in advance as practicable, and the Company may defer
making payment or delivery if any such tax may be pending unless and until
indemnified to its satisfaction.  The Committee may permit a Participant to pay
all or a portion of the foreign, federal, state and local withholding taxes
arising upon exercise, vesting or payment of any Award (including the issuance
of Shares under an Award) by electing to (i) have the Company withhold vested
Shares otherwise issuable under the Award, (ii) tender back Shares received in
connection with such Award or (iii) deliver other previously owned Shares, in
each case having a fair market value  equal to the amount to be withheld;
however, the amount to be withheld may not exceed the total minimum statutory
amount of federal, state and local tax withholding obligations associated with
the transaction to the extent needed for the Company to preserve favorable
accounting treatment. The election must be made on or before the date as of
which the amount of tax to be withheld is determined and otherwise as the
Committee requires. The Fair Market Value of a fractional Share remaining after
payment of the withholding taxes may be paid to the Participant in cash.
 
(b)           No Guarantee of Tax Treatment.  Notwithstanding any provision of
this Plan to the contrary, the Company does not guarantee to any Participant or
any other person(s) with an interest in an Award that (i) any Award intended to
be exempt from Code Section 409A shall be so exempt, (ii) any Award intended to
comply with Code Section 409A or Code Section 422 shall so comply, or (iii) any
Award shall otherwise receive a specific tax treatment under any other
applicable tax law, nor in any such case will the Company or any Affiliate be
required to indemnify, defend or hold harmless any individual with respect to
the tax consequences of any Award.
 
 
7

--------------------------------------------------------------------------------

 
 
13.           ADJUSTMENT PROVISIONS; CHANGE OF CONTROL.
 
(a)           Adjustment of Shares.  If (i) the Company shall at any time be
involved in a merger or other transaction in which the Shares are changed or
exchanged; (ii) the Company shall subdivide or combine the Shares or the Company
shall declare a dividend payable in Shares, other securities or other property;
(iii) the Company shall effect a cash dividend the amount of which, on a per
Share basis, exceeds ten percent (10%) of the Fair Market Value of a Share at
the time the dividend is declared, or the Company shall effect any other
dividend or other distribution on the Shares in the form of cash, or a
repurchase of Shares, that the Board determines by resolution is special or
extraordinary in nature or that is in connection with a transaction that the
Company characterizes publicly as a recapitalization or reorganization involving
the Shares; or (iv) any other event shall occur, which, in the case of this
clause (iv), in the judgment of the Board or Committee necessitates an
adjustment to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under this Plan, then the Administrator
shall, in such manner as it may deem equitable, adjust any or all of (A) the
type and number of Shares subject to this Plan (including the specific limits
described in Section 6), and which may after the event be made the subject of
Awards under this Plan, (B) the number and type of Shares subject to outstanding
Awards, (C) the grant, purchase, or exercise price with respect to any Award,
and (D) to the extent such discretion does not cause an Award that is intended
to qualify as performance-based compensation under Code Section 162(m) to lose
its status as such, the Performance Goals of an Award.
 
In any such case, the Administrator may also make provision for a cash payment
(in an amount determined by the Administrator) to the holder of an outstanding
Award in exchange for the cancellation of all or a portion of the Award (without
the consent of the holder of an Award) effective at such time as the
Administrator specifies (which may be the time such transaction or event is
effective), but if such transaction or event constitutes a Change of Control,
then (A) such payment shall be at least as favorable to the holder as the
payment amount described in subsection (c)(ii) and (B) from and after the Change
of Control, the Administrator may make such a provision only if the
Administrator determines that doing so is necessary to substitute, for each
Share then subject to an Award, the number and kind of shares of stock, other
securities, cash or other property to which holders of Common Stock are or will
be entitled in respect of each Share pursuant to the transaction or event in
accordance with the last sentence of this subsection (a). However, in each case,
with respect to Awards of incentive stock options, no such adjustment may be
authorized to the extent that such authority would cause this Plan to violate
Code section 422(b). Further, the number of Shares subject to any Award payable
or denominated in Shares must always be a whole number.
 
Without limitation, subject to Participants’ rights under subsection (c), in the
event of any reorganization, merger, consolidation, combination or other similar
corporate transaction or event, whether or not constituting a Change of Control,
other than any such transaction in which the Company is the continuing
corporation and in which the outstanding Common Stock is not being converted
into or exchanged for different securities, cash or other property, or any
combination thereof, the Administrator may substitute, on an equitable basis as
the Administrator determines, for each Share then subject to an Award, the
number and kind of shares of stock, other securities, cash or other property to
which holders of Common Stock are or will be entitled in respect of each Share
pursuant to the transaction.
 
(b)           Issuance or Assumption.  Notwithstanding any other provision of
this Plan, and without affecting the number of Shares otherwise reserved or
available under this Plan, in connection with any merger, consolidation,
acquisition of property or stock, or reorganization, the Administrator may
authorize the issuance or assumption of awards upon such terms and conditions as
it may deem appropriate.
 
 
8

--------------------------------------------------------------------------------

 
 
(c)           Change of Control.  If the Participant has in effect an
employment, retention, change of control, severance or similar agreement with
the Company or any Affiliate that discusses the effect of a Change of Control on
the Participant’s Awards, then such agreement shall control.  In all other
cases, upon a Change of Control, the Administrator may, in its discretion,
determine that any or all outstanding Awards held by Participants who are then
in the employ or service of the Company or any Affiliate shall vest or be deemed
to have been earned in full (assuming the maximum performance goals provided
under such Award were met, if applicable), and:
 
(i)           If the successor or surviving corporation (or parent thereof) so
agrees, all outstanding Awards shall be assumed, or replaced with the same type
of award with similar terms and conditions, by the successor or surviving
corporation (or parent thereof) in the Change of Control.  If applicable, each
Award which is assumed by the successor or surviving corporation (or parent
thereof) shall be appropriately adjusted, immediately after such Change of
Control, to apply to the number and class of securities which would have been
issuable to the Participant upon the consummation of such Change of Control had
the Award been exercised or vested immediately prior to such Change of Control,
and such other appropriate adjustments in the terms and conditions of the Award
shall be made.  If the Administrator does not exercise the discretion described
above to fully vest an Award or to cause an Award to be deemed earned in full as
of the date of the Change of Control, then upon the Participant’s termination of
employment by the successor or surviving corporation without cause (as defined
by the policies generally applicable to employees of the successor or surviving
corporation) within one year following the Change of Control, all of the
Participant’s Awards that are in effect as of the date of such termination shall
be vested in full or deemed earned in full (assuming the maximum performance
goals provided under such Award were met, if applicable) effective on the date
of such termination.
 
(ii)           If the provisions of paragraph (i) do not apply, then all
outstanding Awards shall be cancelled as of the date of the Change of Control in
exchange for a payment in cash and/or Shares (which may include shares or other
securities of any surviving or successor entity or the purchasing entity or any
parent thereof) equal to:
 
(1)           In the case of an Option, the excess of the Fair Market Value of
the Shares on the date of the Change of Control covered by the vested portion of
the Option that has not been exercised over the exercise price of such Shares
under the Award;
 
(2)           In the case of Restricted Stock Units, the Fair Market Value of a
Share on the date of the Change of Control multiplied by the number of vested
units; and
 
(3)           In the case of a Performance Share Award, the Fair Market Value of
a Share on the date of the Change of Control multiplied by the number of earned
Shares.
 
Any unvested or unearned Awards shall be cancelled without payment therefor.
 
9

--------------------------------------------------------------------------------


 
14.           MISCELLANEOUS.
 
(a)           Option Grants.  The grant of any Option under this Plan is subject
to the following provisions:
 
(i)           A Participant (or other individual with an interest in an Award)
shall have no rights as a shareholder of the Company with respect to the shares
of Common Stock made subject to an Option unless and until such individual
exercises such Option and is issued the shares purchased thereby.  No
adjustments shall be made for distributions, allocations, or other rights with
respect to any shares of Common Stock prior to the exercise of such Option
except as permitted by Section 13.
 
(ii)           The terms of any Option shall be as set forth in a written stock
option agreement (an “Option Agreement”) in such form as the Administrator shall
from time to time determine.  Each Option Agreement shall comply with and be
subject to the terms and conditions of the Plan and such other terms and
conditions as the Administrator may deem appropriate.  No person shall have any
rights under any Option granted under the Plan unless and until the Company and
the Participant have executed an Option Agreement setting forth the grant and
the terms and conditions of the Option.
 
(b)           Other Terms and Conditions.  The grant of any Award under this
Plan may also be subject to other provisions (whether or not applicable to the
Award awarded to any other Participant) as the Administrator determines
appropriate, including, without limitation, provisions for:
 
(i)           the payment of the purchase price of Options by delivery of cash
or other Shares or other securities of the Company having a then Fair Market
Value equal to the purchase price of such Shares, or by delivery (including by
fax) to the Company or its designated agent, of an executed irrevocable option
exercise form together with irrevocable instructions to a broker dealer to sell
or margin a sufficient portion of the Shares and deliver the sale or margin loan
proceeds directly to the Company to pay for the exercise price;
 
(ii)           with respect to an Award of Restricted Stock. provisions giving
the Participant the right to receive dividend payments with respect to the
Shares subject to the Award (both before and after the Shares subject to the
Award are earned or vested), which payments may be either made currently or
credited to an account for the Participant, and may be settled in cash or
Shares, as the Administrator determines;
 
(iii)           restrictions on resale or other disposition; and
 
(iv)           compliance with federal or state securities laws and stock
exchange requirements.
 
(c)           Employment and Service.  The issuance of an Award shall not confer
upon a Participant any right with respect to continued employment or service
with the Company or any Affiliate, or the right to continue as an Eligible
Director.  Unless determined otherwise by the Administrator, for purposes of the
Plan and all Awards, the following rules shall apply:
 
(i)           a Participant who transfers employment between the Company and its
Affiliates, or between Affiliates, will not be considered to have terminated
employment;
 
(ii)           a Participant who ceases to be an Eligible Director because he or
she becomes an employee of the Company or an Affiliate shall not be considered
to have ceased service as an Eligible Director with respect to any Award until
such Participant’s termination of employment with the Company and its
Affiliates;
 
 
10

--------------------------------------------------------------------------------

 
 
(iii)           a Participant who ceases to be employed by the Company or an
Affiliate and immediately thereafter becomes an Eligible Director, a
non-employee director of an Affiliate, or a consultant to the Company or any
Affiliate shall not be considered to have terminated employment until such
Participant’s service as a director of, or consultant to, the Company and its
Affiliates has ceased; and
 
(iv)           a Participant employed by an Affiliate will be considered to have
terminated employment when such entity ceases to be an Affiliate.
 
Notwithstanding the foregoing, for purposes of an Award that is subject to Code
Section 409A, if a Participant’s termination of employment or service triggers
the payment of compensation under such Award, then the Participant will be
deemed to have terminated employment or service upon his or her “separation from
service” within the meaning of Code Section 409A.
 
(d)           Compliance with Rule 16b-3 of the Securities Exchange
Act.  Transactions under this Plan are intended to comply with all applicable
conditions of Rule 16b-3 or its successors under the Securities Exchange Act of
1934, as amended, and in all events the Plan shall be construed in accordance
with Rule 16b-3.  To the extent any provision of the Plan or action by the Board
or Committee fails to so comply, it shall be deemed null and void to the extent
permitted by law and deemed advisable by the Board.
 
(e)           No Fractional Shares.  No fractional Shares or other securities
may be issued or delivered pursuant to this Plan, and the Administrator may
determine whether cash, other securities or other property will be paid or
transferred in lieu of any fractional Shares or other securities, or whether
such fractional Shares or other securities or any rights to fractional Shares or
other securities will be canceled, terminated or otherwise eliminated.
 
(f)           Unfunded Plan.  This Plan is unfunded and does not create, and
should not be construed to create, a trust or separate fund with respect to this
Plan’s benefits. This Plan does not establish any fiduciary relationship between
the Company and any Participant. To the extent any person holds any rights by
virtue of an Award granted under this Plan, such rights are no greater than the
rights of the Company’s general unsecured creditors.
 
(g)           Requirements of Law.  The granting of Awards under this Plan and
the issuance of Shares in connection with an Award are subject to all applicable
laws, rules and regulations and to such approvals by any governmental agencies
or national securities exchanges as may be required. Notwithstanding any other
provision of this Plan or any award agreement, the Company has no liability to
deliver any Shares under this Plan or make any payment unless such delivery or
payment would comply with all applicable laws and the applicable requirements of
any securities exchange or similar entity.
 
(h)           Governing Law.  This Plan, and all agreements under this Plan,
shall be construed in accordance with and governed by the laws of the State of
Michigan, without reference to any conflict of law principles, except for
corporate law matters which are governed by the laws of the State of
Delaware.  Any legal action or proceeding with respect to this Plan, any Award
or any award agreement, or for recognition and enforcement of any judgment in
respect of this Plan, any Award or any award agreement, may only be brought and
determined in a court sitting in the County of Oakland, or the Federal District
Court for the Eastern District of Michigan in the State of Michigan.  Any legal
action or proceeding with respect to this Plan, any Award or any Award
agreement, must be brought within one year (365 days) after the day the
complaining party first knew or should have known of the events giving rise to
the complaint.
 
 
11

--------------------------------------------------------------------------------

 

(i)           Compensation Recovery Policy.  The Committee may institute a
policy that, in appropriate circumstances, it will evaluate whether to seek the
reimbursement of certain compensation realized under Awards granted under the
Plan to an executive officer if such executive engages in activities that caused
or partially caused a restatement of the Company’s financial results.  In such a
case, the Company shall have the right, notwithstanding any provision of the
Plan, any Award or any award agreement to the contrary, to require the executive
officer to reimburse the Company for the amount of compensation paid (including
the value of any shares of Stock issued) under the Plan for the relevant period.
 
(j)           Construction.   Whenever any words are used herein in the
masculine, they shall be construed as though they were used in the feminine in
all cases where they would so apply; and wherever any words are used in the
singular or plural, they shall be construed as though they were used in the
plural or singular, as the case may be, in all cases where they would so
apply.  Title of sections are for general information only, and the Plan is not
to be construed with reference to such titles.
 
(k)           Severability.  If any provision of this Plan or any award
agreement or any Award (i) is or becomes or is deemed to be invalid, illegal or
unenforceable in any jurisdiction, or as to any person or Award, or (ii) would
disqualify this Plan, any award agreement or any Award under any law the
Administrator deems applicable, then such provision should be construed or
deemed amended to conform to applicable laws, or if it cannot be so construed or
deemed amended without, in the determination of the Administrator, materially
altering the intent of this Plan, award agreement or Award, then such provision
should be stricken as to such jurisdiction, person or Award, and the remainder
of this Plan, such award agreement and such Award will remain in full force and
effect.
 
*****

 
12

--------------------------------------------------------------------------------

 